DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 2020-09-07. It is noted, however, that applicant has not filed a certified copy of the 10-2020-0113719 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 31 May 2022 is acknowledged. The non-elected claims 13-18 have been cancelled. New claims 19-26 have been added, and will be grouped with the elected claims. As such, claims 1-12 and 19-26 are pending for examination below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: On page 39, the third full paragraph, the specification recites that Fig. 3 shows a xylene preparation process “100”, however, this character “100” is not present in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In the paragraph bridging pages 20-21, the instant specification recites the unit “cc/g”. However, this is intended to be a measure of density, which is calculated as mass/volume. Thus, this appears to be a typographical error for the correct units of g/cc.  
Appropriate correction is required.

Claim Objections
Claim 24 is objected to because of the following informalities:  
With regard to claim 24, the claim recites the unit “cc/g”. However, this is intended to be a measure of density, which is calculated as mass/volume. Thus, this appears to be a typographical error for the correct units of “g/cc”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 6, the claim recites “The method according to claim 5, wherein the first reaction unit comprises a plurality of reactors connected in series in a stacking manner.” It is unclear what is meant by the reactors being connected “in a stacking manner”, as the instant specification only provides the further details that a conduit “may” be omitted, or the length of the conduit “may” be reduced (instant specification page 33). This does not provide sufficient information to help one of ordinary skill in the art understand the implied difference between a plurality of reactors in series, a plurality of reactors connected in series in a stacking manner, and a plurality of catalyst beds stacked in a single reactor. Thus, the claim is indefinite.
	For purposes of examination, the Examiner will consider that the “stacking” is merely a version of being connected in series, and will consider any reactors connected in series as being connected in series in a stacking manner. Further clarification and amendment is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-11, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yves et al. (US 3,702,291) in view of Bazer-Bachi et al. (FR 3054558) (machine translation).
With regard to claim 1, Yves teaches a method for selective hydrogenation of unsaturated components in aromatic feedstocks (column 1, lines 23-32). Yves further teaches the method comprises the following steps:
a) providing a feedstock with a bromine number of 66 (column 5, Table 1). This is within the range of at least 30 of instant claim 1.
b) reacting the feedstock in a second reaction zone (first catalyst bed) in the presence of hydrogen and a catalyst (column 1, lines 69-71) where the catalyst comprises an alumina (inorganic oxide) carrier (column 4, line 56) comprising molybdenum-nickel or tungsten-nickel (column 3, lines 19-20) and is preferably sulfided (column 3, lines 21-22).c) reacting the product in a third reaction zone (second catalyst bed) in the presence of hydrogen and a catalyst (column 2, lines 2-5) where the catalyst comprises an alumina or silica-alumina carrier (column 3, lines 44-45) comprising Ni-Mo or Ni-W (column 3, line 43) where the catalyst is in the reduced form (column 4, line 2). This process produces a product having a reduced bromine number (column 5, Table 2, Example 1).
	Yves does not explicitly teach that the second and third reaction zones can be present in the same reactor.
Bazer-Bachi teaches a method for selective hydrogenation of a feed comprising aromatic hydrocarbons (page 1, lines 13-14 and 30-31). Bazer-Bachi teaches that the process comprises at least two-stage hydrogenation (page 2, lines 1-3) which is carried out in a single reactor with fixed beds containing the at least two catalysts (page 3, lines 1-5). Bazer-Bachi further teaches that combining the beds into a single reactor as compared to two reactors reduces the energy consumption and the cost of the unit, while controlling the exotherm of each zone (page 4, lines 126-135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the reaction zones of Yves into a single reactor as taught by Bazer-Bachi, because each of Yves and Bazer-Bachi teaches a selective hydrogenation process of a feed comprising aromatic hydrocarbons with multiple zones, and Bazer-Bachi teaches that combining the zones into a single reactor reduces the energy consumption and the cost of the unit, while controlling the exotherm of each zone (page 4, lines 126-135).
With regard to claim 3, Yves teaches that the process removes essentially 100 wt% of the unsaturated hydrocarbons present in the feed (column 5, Table 1, Example 1 has 0 vol% diolefins and monoolefins). This is within the range of at least 30 wt% of instant claim 3. 
	With regard to claim 4, Yves teaches that the loss of aromatic is only 1 vol% (column 5, Table 1, Feed and Example 1). While there is no exact conversion to weight possible without knowing the exact composition, this 1 vol% is approximately equivalent to 0.86 to 0.87 wt% using BTX densities. This is within the range of less than 1 wt% of instant claim 4. Also, one of ordinary skill in the art would reasonably find it obvious that the similar process of Yves in view of Bazer-Bachi with the same catalyst would produce a similar result, namely a loss of aromatics of less than 1 wt%, absent any evidence to the contrary. 
	With regard to claim 7, Yves teaches that the hydrogen to olefins mole ratio for the second and third reaction zones is 5 to 15 (column 3, lines 9-10 and 58) which is within the range of at least 0.5 of instant claim 7. 
With regard to claim 8, Bazer-Bachi teaches that when the zones are present in a single reactor, the temperatures for the second and third reaction zones can be 150 to 300°C and 0 to 500°C, respectively (page 3, lines 102-107). These are within the range of room temperature to 300°C and overlap the range of room temperature to 300°C, respectively, of instant claim 8. Bazer-Bachi teaches a pressure of 1.5 to 7 MPa (15 to 70 bar) and 1 to 8 MPa (10 to 80 bar) (page 3, lines 105 and 109), respectively. These are within the range of 3 to 70 bar and overlap the range of 3 to 70 bar, respectively, of instant claim 8.
While Bazer-Bachi does not teach the exact ranges of temperature and pressure as claimed for the second hydrogenation zone, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the temperatures and pressures of Bazer-Bachi for the hydrogenation in a single reactor, because Yves in view of Bazer-Bachi teaches that a single reactor for the multiple zones of hydrogenation is preferred, and one of ordinary skill in the art would find it obvious to use the temperatures and pressures taught as suitable for the zones when present in a single reactor by Bazer-Bachi, rather than the temperatures and pressures suitable for separate zones as taught by Yves.
	With regard to claim 9, Yves teaches that the catalyst carrier for each catalyst is alumina (column 4, lines 56 and 74).
With regard to claim 10, Yves teaches that the amount of metal is 6 to 40 wt% and 6 to 36 wt% for the first and second catalysts, respectively (column 4, lines 33-36 and 70-73). These are within the ranges of 0.5 to 40 wt% and 2 to 40 wt%, respectively, of instant claim 10.
With regard to claim 11, Yves teaches that the boiling point of the feedstock is 30 to 220°C (column 2, line 9), which overlaps the range of 35 to 300°C of instant claim 11. While Yves does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 19, Yves in view of Bazer-Bachi teaches the catalyst beds are present within the same reactor. Yves in view of Bazer-Bachi does not teach the proportion of each catalyst bed present in the reactor. However, when faced with a combination of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try combining them in equal parts, which would be 50 vol% of each catalyst bed, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a combination of equal parts of the first and second catalyst beds, thus a 50 vol% amount of first and second catalyst beds, without undue experimentation. This is within the range of 10 to 90 vol% of instant claim 19.
With regard to claims 20 and 21, Yves teaches that the feedstock comprises gasoline obtained by cracking (column 2, lines 11-12). Bazer-Bachi teaches that gasolines obtained by cracking for selective hydrogenation include C5-C12 hydrocarbons where 50-65 wt% are aromatics (page 5, lines 171-174). These aromatics are within the range of C6-C18 of instant claim 20. Also, one of ordinary skill in the art would conclude that the aromatics must include at least one of benzene, toluene, xylene, and C9+ aromatics, as claimed in claim 21, because the feed comprises C5-C12 and aromatics, and the listed aromatics are aromatics within that range.
	With regard to claim 22,  Yves teaches that the feedstock comprises gasoline obtained by cracking (column 2, lines 11-12). Bazer-Bachi teaches that gasolines obtained by cracking for selective hydrogenation include 50-65 wt% aromatics (page 5, lines 171-174). This is within the range of at least 50 wt% aromatics of instant claim 22. 
	With regard to claim 23, Yves teaches that the carrier t is alumina (column 4, lines 56 and 74). 
Yves does not explicitly teach the shape of the carrier. 
Bazer-Bachi teaches that the support for selective hydrogenation can be alumina which in particular can be cylindrical, beads (spherical), pellets, or agglomerates result from crushing (granule) (page 7, lines 253-256). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the shapes of Bazer-Bachi for the supports of Yves, because Yves and Bazer-Bachi each teach alumina supports for catalysts for selective hydrogenation, Yves is silent with regard to the shape, and Bazer-Bachi teaches that cylindrical, beads (spherical), pellets, or agglomerates result from crushing (granule) are particular shapes suitable for the alumina support in a selective hydrogenation process. 
	With regard to claim 25, Bazer-Bachi teaches that the space velocity is 1 to 100 h-1 and 0.1 to 80 h-1 in the second and third zones, respectively (page 3, lines 104 and 109). These overlap the range of 0.3 to 30 h-1 of instant claim 25. 
While Bazer-Bachi does not teach the exact range of LHSV as claimed for the hydrogenation zones, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the LHSV of Bazer-Bachi for the hydrogenation in a single reactor, because Yves in view of Bazer-Bachi teaches that a single reactor for the multiple zones of hydrogenation is preferred, and one of ordinary skill in the art would find it obvious to use the LHSV taught as suitable for the zones when present in a single reactor by Bazer-Bachi, rather than the temperatures and pressures suitable for separate zones as taught by Yves.
Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yves et al. (US 3,702,291), alternatively in view of Bazer-Bachi et al. (FR 3054558) (machine translation).
With regard to claim 2, Yves teaches a method for selective hydrogenation of unsaturated components in aromatic feedstocks (column 1, lines 23-32). Yves further teaches the method comprises the following steps:
a) providing a feedstock with a bromine number of 66 (column 5, Table 1). This is within the range of at least 30 of instant claim 1.
b) reacting the feedstock in a second reaction zone (first catalyst bed) in the presence of hydrogen and a catalyst (column 1, lines 69-71) where the catalyst comprises an alumina (inorganic oxide) carrier (column 4, line 56) comprising molybdenum-nickel or tungsten-nickel (column 3, lines 19-20) and is preferably sulfided (column 3, lines 21-22).c) reacting the product in a third reaction zone (second catalyst bed) in the presence of hydrogen and a catalyst (column 2, lines 2-5) where the catalyst comprises an alumina or silica-alumina carrier (column 3, lines 44-45) comprising Ni-Mo or Ni-W (column 3, line 43) where the catalyst is in the reduced form (column 4, line 2). This process produces a product having a reduced bromine number (column 5, Table 2, Example 1).
While Yves does not explicitly teach that the reaction zones are in separate reactors, one of ordinary skill in the art would reasonably conclude that the zones are in separate reactors because the product is vaporized between the first and second zone (column 1, lines 54-58), and because the process is not explicitly taught as being present in a single reactor. 
Alternatively, Yves does not explicitly teach that the second and third reaction zones are present in separate reactors.
Bazer-Bachi teaches a method for selective hydrogenation of a feed comprising aromatic hydrocarbons (page 1, lines 13-14 and 30-31). Bazer-Bachi teaches that the process comprises at least two-stage hydrogenation which is conventionally carried out in two separate reactors (page 2, lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the reaction zones of Yves into separate reactors as taught by Bazer-Bachi, because each of Yves and Bazer-Bachi teaches a selective hydrogenation process of a feed comprising aromatic hydrocarbons with multiple zones, and Bazer-Bachi teaches that placing the zones in separate reactors is conventional (page 2, lines 1-5).
	With regard to claims 5 and 6, Yves also teaches that there is a first reaction zone, where the first reaction takes place in the liquid phase and the second reaction takes place in the gaseous phase, where distillation takes place between the steps (column 2, lines 54-58). Thus, Yves teaches that the first reaction unit, which comprises the second reaction zone, can also comprise the first reaction zone, where the first and second reaction zone of Yves are equivalent to the claimed plurality of reactors. Yves clearly teaches that the effluent from the first zone is passed to the second zone, and thus they are connected in series, as claimed. As the reference to “stacking” does not add any further information to the claims, as explained above in the 112(b) section, then the reactors of Yves are considered to be equivalent to the reactors being “connected in a stacking manner” as claimed, absent any evidence to the contrary.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yves et al. (US 3,702,291) in view of Bazer-Bachi et al. (FR 3054558) (machine translation) as applied to claim 1 above, and further in view of Glover et al. (US 6,283,128).
With regard to claim 12, Yves teaches that the feedstock is a feedstock of the gasoline type which distills from 30 to 220°C (column 2, lines 8-10).
Yves does not specifically recite C5+ reformate as an option for the feed.
Glover teaches selective hydrogenation of reformate to reduce the olefin content (column 2, lines 13-16). Glover further teaches that the reformate is formed from a feed boiling in the gasoline range of 120 to 380°F (49 to 193°C) (column 7, lines 7-8) and contains C5+ hydrocarbons (column 7, lines 19-20). This is within the range of 30 to 220°C of Yves. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the C5+ reformate of Glover as the feed to the process of Yves, because Yves teaches feedstock of the gasoline type which distills from 30 to 220°C, and Glover teaches a C5+ reformate boiling within that range is a gasoline range reformate which is suitable for selective hydrogenation (column 2, lines 13-16).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yves et al. (US 3,702,291) in view of Bazer-Bachi et al. (FR 3054558) (machine translation) as applied to claim 1 above, and further in view of Inoguchi et al. (Study on the Hydrodesulfurization Catalyst of Residual Fuel (Part 1)).
With regard to claim 24, Yves teaches that the process also performs hydrodesulfurization on the feed (column 1, lines 29-31). Yves additionally teaches that the support is alumina for each catalyst, with a surface area of 70 m2/g and 300 m2/g for the first and second catalysts, respectively (column 4, lines 58 and 75). These are within the range of 10 to 1,000 m2/g of instant claim 24. Yves is silent with regard to the apparent density and average pore diameter of the carriers. However, Inoguchi teaches alumina supports for Ni-Mo catalysts for hydrodesulfurization (page 6, section 3.1). Inoguchi teaches that the apparent bulk density and the mean pore diameter of the alumina each effect the sulfur removal ability of the catalyst (page 8, section 3.2.4 to page 9, section 3.2.5). Thus, the apparent density and mean pore diameter of the catalyst are result-effective variables, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a support having an apparent density of 0.3 to 1.2 g/cc and an average pore diameter of 3 to 1000 nm as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yves et al. (US 3,702,291) in view of Bazer-Bachi et al. (FR 3054558) (machine translation) as applied to claim 1 above, and further in view of Emmrich et al. (US 6,124,514).
With regard to claim 26, Yves teaches that the purpose of the hydrogenation is for allowing for easy separation of the aromatic components of the feedstock (column 1, lines 33-34).
Yves does not explicitly teach separating a specific benzene, toluene, or xylene component from the product.
Emmrich teaches selective hydrogenation of gasoline to remove olefinic compounds, and then separating to obtain the pure aromatic compounds (Abstract) specifically separating benzene, toluene, and xylene from the effluent (column 9, lines 52-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate benzene, toluene, and xylene from the gasoline of Yves, because Yves and Emmrich teaches performing selective hydrogenation on gasoline cuts to allow for easy aromatic separation, and Emmrich teaches that benzene, toluene, and xylene can each be separated after selective hydrogenation (column 9, lines 52-55). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772